Name: Commission Regulation (EEC) No 91/89 of 16 January 1989 abolishing the countervailing charge on fresh clementines originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 1 . 89 Official Journal of the European Communities No L 13/27 COMMISSION REGULATION (EEC) No 91/89 of 16 January 1989 abolishing the countervailing charge on fresh Clementines originating in Morocco days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of fresh Clementines originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 Q, and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 3796/88 (3), as last amended by Regulation (EEC) No 4/89 (4), intro ­ duced a countervailing charge on fresh Clementines origi ­ nating in Morocco ; Whereas for these fresh Clementines originating in Morocco there were no prices for six consecutive working Article 1 Regulation (EEC) No 3796/88 is hereby repealed. Article 2 This Regulation shall enter into force on 17 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 1 . (3) OJ No L 334, 6. 12. 1988, p. 18 . (*) OJ No L 2, 4. 1 . 1989, p. 5.